Citation Nr: 0945241	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  07-01 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance of another person or at the 
housebound rate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from August 1943 to December 
1945, from December 1950 to December 1951, and from July 1954 
to August 1959.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Louisville, Kentucky.  This case has been advanced on the 
docket.


FINDINGS OF FACT

1.  The Veteran's service connected disabilities are: 
degenerative disc and degenerative joint disease of the 
cervical spine, rated as 40 percent disabling; tinnitus, 
rated as 10 percent disabling; bilateral hearing loss, rated 
as 10 percent disabling; and right inguinal hernia, rated as 
noncompensable; the combined service-connected disability 
rating is 50 percent.

2.  The service-connected disabilities are not shown to be of 
such nature and severity as to confine the Veteran to his 
home; they do not render him permanently bedridden, or 
incapable of attending to personal self-care functions.


CONCLUSION OF LAW

The criteria for entitlement to special monthly compensation 
based on the need for regular aid and attendance of another 
person or at the housebound rate are not met.  38 U.S.C.A. §§ 
1114(l) and (s), 5107 (West 2002); 38 C.F.R. §§ 3.350(b), 
3.352 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in September 2004 the Veteran was 
informed of the evidence and information necessary to 
substantiate the claim, the information required of the 
appellant to enable VA to obtain evidence in support of the 
claim, the assistance that VA would provide to obtain 
evidence and information in support of the claim, and the 
evidence that should be submitted if there was no desire for 
VA to obtain such evidence.  In a March 2006 letter the 
Veteran received notice regarding the assignment of a 
disability rating and/or effective date in the event of an 
award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  As complete VCAA notice was not completed 
prior to the initial AOJ adjudication of the claim, such 
notice was not compliant with Pelegrini.  However, as the 
case was readjudicated thereafter, there is no prejudice to 
the Veteran in this regard.  Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006).

Duty to Assist

The Veteran's service treatment records are associated with 
the claims file, as are VA records.  In June 2004, January 
2007, and April 2007 the Veteran underwent VA examinations 
that addressed the medical matters presented by the appeal.  
When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the aforementioned VA examinations are 
more than adequate, as they included an examination of the 
Veteran and elicited his subjective complaints.  The VA 
examinations described the Veteran's disabilities in 
sufficient detail so that the Board is able to fully evaluate 
the claim.  The January 2007 VA examiner specifically 
addressed the impact that the Veteran's service-connected 
cervical spine disability had on his daily functioning.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining VA examinations with respect to the 
issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).

The Veteran has not referenced any other pertinent, 
obtainable evidence that remains outstanding.  VA's duties to 
notify and assist are met, and the Board will address the 
merits of the claim.

Aid and Attendance

Special monthly compensation at the aid and attendance rate 
is warranted if the Veteran as a result of service connected 
disability has suffered the anatomical loss or loss of use of 
both feet, or of one hand and one foot, or is blind in both 
eyes, or is permanently bedridden or so helpless as to be in 
need of regular aid and attendance.  38 U.S.C.A. § 1114(l); 
38 C.F.R. § 3.350(b).

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to: inability of a claimant to dress or undress 
himself; to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliance which by reasons of the particular 
disability cannot be done without aid; inability to feed 
himself through the loss of coordination of upper extremities 
or through extreme weakness; inability to tend to the wants 
of nature; or incapacity, physical or mental, that requires 
care and assistance on a regular basis to protect claimant 
from the hazards or dangers incident to his daily 
environment.  "Bedridden" will be a proper basis for the 
determination and is defined as that condition which, through 
its essential character, actually requires that the claimant 
remain in bed.  The fact that the claimant has voluntarily 
taken to bed or that a physician has prescribed rest in bed 
for the greater or lesser part of the day to promote 
convalescence or cure will not suffice.  It is not required 
that all the disabling conditions enumerated above be found 
to exist before a favorable rating may be made.  The 
particular personal functions that the claimant is unable to 
perform should be considered in connection with his condition 
as a whole.  It is only necessary that the evidence 
establishes that the claimant is so helpless as to need 
regular aid and attendance, not that there is a constant 
need.  38 C.F.R. § 3.352(a).

The Veteran's service connected disabilities are: 
degenerative disc and degenerative joint disease of the 
cervical spine, rated as 40 percent disabling; tinnitus, 
rated as 10 percent disabling; bilateral hearing loss, rated 
as 10 percent disabling; and right inguinal hernia, rated 
noncompensable.  The combined service-connected disability 
rating is 50 percent.

To establish entitlement to compensation at the aid and 
attendance rate the Veteran must show that the disabilities 
render him bedridden, or require the regular aid and 
assistance of another person.

A September 2002 VA medical record noted that the Veteran's 
impaired ambulatory status was based on significant 
impairment of the bilateral lower extremities and 
cardiopulmonary compromise.

A VA Form 21-2680 (examination for housebound status or 
permanent need for regular aid and attendance) received in 
March 2004 indicates that the examiner certified that daily 
skilled services were not indicated.

A June 2004 VA aid and attendance or housebound examination 
report noted that the Veteran could only occasionally 
ambulate; it was noted that impairments that affected his 
ability to protect himself from daily harm included pulmonary 
hypertension, heart disease, and diabetes mellitus.  The 
examiner stated that the Veteran's functional abilities were 
limited by multiple nonservice-connected disabilities.  It 
was noted that difficulties in ambulation were not related to 
service-connected disabilities.

At a January 2007 VA spine examination, the examiner noted 
that the Veteran had some confusion about dates and times.  
While the Veteran had limitation of cervical spine motion, 
the examiner noted that the Veteran's cervical spine 
disability did not impact his ability to walk and posed 
essentially only a moderate affect on his usual daily 
activities.  In particular, the examiner noted that the 
Veteran's cervical spine disability only mildly impacted his 
ability to dress and bath, and was determined to be of no 
impact on the Veteran's feeding and toileting.  

An April 2007 VA audio examination revealed that the examiner 
indicated that the Veteran had mild to moderate hearing 
difficulties.

An October 2007 VA record noted that the Veteran was unable 
to manage his medication regimen without assistance from 
others, and another October 2007 VA medical record noted that 
the Veteran had been treated for a hypoglycemic event.  

Records such as a June 2008 VA ER nursing assessment reflect 
that the Veteran had partial blindness in one eye and 
impaired vision in the other.  The visual problems were 
linked to age related macular degeneration.

The record clearly shows that the Veteran is not bedridden 
due to his service-connected disabilities; nothing in the 
record suggests that his cervical spine disability and 
hearing problems confine him to his bed.  Furthermore, while 
the record shows (and has shown since the date the Veteran 
filed his claim in March 2004) that the Veteran has 
functional impairment for self-care functions, such have not 
been attributed to his service-connected disabilities, but to 
nonservice-connected disability such as diabetes, heart 
problems, and lower extremity disability, none of which are 
service-connected disabilities.  Significantly, the Board 
observes that the Veteran has stated his belief that his 
visual problems also seriously impair his daily activities.  
The Board notes, however, that the Veteran is not service-
connected for visual problems, and functional impairment due 
to the nonservice-connected disabilities may not be 
considered in determining entitlement to compensation at the 
aid and attendance rate.

The Board again notes that the January 2007 VA spine examiner 
noted that the Veteran's cervical spine disability impairment 
(the Veteran's most significant service-connected disability) 
was productive of essentially only a moderate effect on his 
daily activities.

The preponderance of the evidence is against a finding that 
the Veteran's service-connected disabilities cause incapacity 
of such degree that the Veteran requires care or assistance 
on a regular basis to protect him from hazards and dangers 
incident to his daily environment.  Accordingly, the Board 
finds that the Veteran's service-connected disabilities alone 
are not shown to render him in need of regular aid and 
attendance of another person.  38 U.S.C.A. § 1114(l); 38 
C.F.R. § 3.350(b).

Special monthly compensation based on housebound status.

Special monthly compensation at the housebound rate is 
payable to a veteran who has a single service-connected 
disability rated as 100 percent disabling and either (a) has 
an additional service-connected disability, or disabilities, 
independently rated as 60 percent disabling, which (i) is/are 
separate and distinct from the service-connected disability 
rated as 100 percent disabling and (ii) involve(s) different 
anatomical or bodily symptoms; or (b) is permanently 
housebound by reason of a service-connected disability or 
disabilities.  The latter requirement is met when the veteran 
is substantially confined to his dwelling and the immediate 
premises as a direct result of service-connected 
disabilities, and it is reasonably certain that the 
disabilities will continue throughout his lifetime.  38 
U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

The initial threshold requirement for establishing 
entitlement to special monthly compensation at the housebound 
rate, i.e., a single service-connected disability rated or 
ratable at 100 percent, is not met, and his service-connected 
disabilities are not independently rated as 60 percent 
disabling.  Consequently, to establish entitlement to special 
monthly compensation at the housebound rate he must show that 
because of his service-connected disabilities he is 
substantially confined to his dwelling and the immediate 
premises.

The evidence does not show that the Veteran is permanently 
housebound, let alone that he is permanently housebound as a 
result of service-connected disabilities.  The record, as 
evinced by the multiple VA appointments made during this 
appeal, clearly shows that the Veteran was not substantially 
confined to his dwelling and the immediate premises.  At any 
rate, no medical professional has indicated that the 
Veteran's service-connected cervical spine, hearing problems, 
and status post right inguinal hernia, alone, have rendered 
him housebound.

The preponderance of the evidence is against a finding that 
as a result of his service-connected disabilities the Veteran 
is confined to the premises of his home.  Consequently, the 
criteria for establishing entitlement to special monthly 
compensation at the housebound rate are not met.

The Board notes that in adjudicating a claim the Board must 
assess the competence and credibility of the Veteran.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In 
addition, the Board acknowledges that the Veteran is 
competent to give evidence about what he observes or 
experiences; for example, he is competent to report that he 
experiences certain symptoms, such as hearing difficulties 
and pain in his cervical spine.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).

The Board finds the Veteran (and the statement from his ex-
wife and friends) to be credible in his reports of the 
symptoms he experiences.  Laypersons, however, are generally 
not deemed competent to opine on a matter that requires 
medical knowledge, such as the question of whether the 
Veteran's service-connected disabilities, alone, render him 
permanently bedridden or incapable of attending to personal 
self-care functions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The Board has been mindful of the "benefit-of-the-doubt" 
rule, but, in this case, there is not such an approximate 
balance of the positive evidence and the negative evidence to 
permit a favorable determination.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to special monthly compensation at the aid and 
attendance rate or at the housebound rate is denied.




____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


